Citation Nr: 1107269	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-34 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
depression.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 
1986 and from April 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In October 2003, the matter was remanded for the issuance of a 
statement of the case.  As no apparent action had been taken on 
this matter, the issue was again remanded for the issuance of a 
statement of the case in May 2006.


FINDING OF FACT

1. Prior to July 9, 2008, the Veteran's depression has not been 
shown to be manifested by occupational and social impairment with 
deficiencies in most areas or inability to establish and maintain 
effective social relationships; his symptoms primarily involve 
depressed mood, anxiety, sleep impairment, irritability, 
avoidance, isolation and occasional crying spells.

2.  From July 9, 2008, the evidence reflects frequent suicidal 
ideation, with some obsessional rituals.  There is no showing of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to July 9, 2008, the criteria for an initial evaluation 
in excess of 50 percent for service-connected depression have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  From July 9, 2008, the criteria for an initial evaluation of 
70 percent for service-connected depression have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
      
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for an increased disability rating here 
arises from an appeal of the initial evaluation following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, Social Security Administration records, as 
well as post-service reports of VA treatment and VA examination 
reports dated in January 2003, July 2008 and September 2010.  
Moreover, the Veteran's statements in support of the claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Moreover, an appeal from the initial assignment of a disability 
rating, such as this case, requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

Throughout the entirety of the period on appeal, the Veteran's 
service-connected depression has been evaluated as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

Depression is evaluated under the General Rating Formula for 
Mental Disorders.  Under this formula, a rating of 50 percent is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly- learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A rating of 70 percent is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.

A rating of 100 percent is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The evidence of record includes Global Assessment of Functioning 
(GAF) scores. GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes) (2010).

Turning now to the evidence, in June 2002 and August 2002, the 
Veteran appeared alert, oriented in all spheres and his speech 
was coherent and relevant.  He was not delusional, paranoid or 
psychotic.  He denied any suicidal or homicidal ideation and any 
auditory or visual hallucinations.  Insight and judgment were 
good.  He was diagnosed with recurrent major depression, a mood 
disorder secondary to medical problems and resolving insomnia.  
In June 2002, he was assigned a GAF score of 45.  In August 2002, 
his GAF score was estimated between 45 and 50.

In October 2002, the Veteran was alert, oriented in all spheres, 
coherent and relevant.  He was not delusional, paranoid or 
psychotic.  He did endorse fleeting thoughts of suicide, but 
denied any attempt or plan.  He denied any homicidal ideation.  
He also denied any auditory or visual hallucinations.  His 
judgment and insight were good, though his affect was down and 
sad.  Speech was monotone, soft and low.  Although he kept his 
head to the floor, he did make eye contact when answering 
questions.  The diagnosis was recurrent major depression, a mood 
disorder secondary to medical problems and resolving insomnia.  A 
GAF score between 45 and 50 was assigned.

Per a December 2002 clinical record, the Veteran was continuing 
to experience nightmares, increased pain and crying spells.  At 
that time, he was alert, oriented in all spheres, coherent and 
relevant.  He was passively suicidal, but he contracted for 
safety.  He denied any auditory or visual hallucinations or any 
homicidal ideation.  Judgment and insight were fair.  He denied 
any alcohol or street drug use or abuse.  His GAF score was 
between 40 and 45.

In January 2003, the Veteran was afforded a VA examination.  He 
appeared alert and fully oriented.  He denied any suicidal or 
homicidal ideation.  He further denied any auditory or visual 
hallucinations, delusions or paranoia.  He appropriately 
interpreted proverbs, had little difficulty with exercises 
testing recall and cognition.  He did experience sleep 
difficulties and increased irritability.  His speech was normal 
in rate and flow.  Insight and judgment appeared fair.  His GAF 
score was 40.  

In February 2004, May 2004 and December 2004, the Veteran 
presented with complaints of crying spells and irritability.  He 
indicated that he did not drink regularly and denied any usage of 
illicit drugs.  His appearance was neat and clean, and his 
hygiene was good.  His affect was a bit down; however, he was 
able to converse openly and maintain good eye contact.  He was 
oriented in all spheres.  Speech was logical and coherent.  He 
was not psychotic, delusional or paranoid.  He denied any 
suicidal or homicidal ideation.  Judgment and insight were good.  
In February 2004, his GAF score was estimated to be between 50 
and 55.  In May 2004, his GAF score was estimated to be between 
55 and 60.  In December 2004, he was assigned a GAF score of 55.  

In December 2005, the Veteran's appearance was neat and clean and 
his hygiene was good.  He was oriented in all spheres.  Speech 
was coherent and relevant.  Memory, concentration and abstract 
thinking were good.  He denied any auditory or visual 
hallucinations, delusions, paranoia or psychosis.  He denied any 
suicidal or homicidal ideation.  Judgment and insight were good.  
He was assessed a GAF score of 50.  

In February 2007, the Veteran presented with complaints of 
irritability and occasional feelings of helplessness and 
hopelessness.  He denied any crying spells. Appearance was neat 
and clean.  Hygiene was good and mood was euthymic.  He was 
oriented in all spheres.  Speech was coherent and relevant.  He 
was not psychotic, delusional or paranoid.  He denied any 
auditory or visual hallucinations.  He also denied any suicidal 
or homicidal ideations.  His GAF score was between 55 and 60.    

In August 2007 and January 2008, the Veteran complained of crying 
spells and depressed mood.  His appearance was neat and clean, 
and hygiene was good.  He was oriented in all spheres.  Speech 
was coherent and relevant.  He was not psychotic, delusional or 
paranoid.  He denied any auditory or visual hallucinations.  He 
denied any suicidal or homicidal ideations.  He was assigned a 
GAF of 50.    

The Veteran was afforded an additional VA examination in July 
2008.  At that time, he was living with his wife and two 
children.  He was getting along with his immediate family but 
experienced conflicts with his brother.  He indicated that he 
rarely drank and was drug free except for medication.  He was 
clean and casually dressed.  He maintained poor eye contact and a 
slumped posture.  Psychomotor activity was lethargic.  Speech was 
unremarkable.  Affect was constricted and mood was depressed.  He 
was experiencing sleep difficulties characterized by nightmares 
and night sweats.  He was also experiencing panic attacks, 
approximately twice a week, and suicidal ideation, at least once 
a week.  

Attention was intact.  He was oriented in all spheres.  Thought 
processes and thought content were unremarkable.  There was no 
evidence of delusions.  Judgment and insight were intact.  He 
denied any hallucinations, obsessive or ritualistic behaviors or 
any episodes of violence.  Impulse control was good.  The 
examiner indicated that the Veteran's psychiatric disability had 
a moderate impact on his activities of daily living, such as 
household chores, shopping, engaging in exercise and traveling.  
It had no effect on toileting, grooming, self-feeding, bathing, 
dressing or driving.  

Upon psychological assessment, he endorsed symptoms of low self-
worth, ruminating about physical problems, low libido, pessimism, 
anhedonia, indecisiveness, low energy, irritability, increased 
appetite, poor concentration, suicidal thoughts and insomnia.  He 
was assigned a GAF score of 53.  The examiner opined that the 
Veteran did not have total occupational and social impairment due 
to mental illness.  He also indicated that the Veteran's mental 
illness did not result in deficiencies in judgment, thinking, 
family relations, work, mood or school.  The examiner indicated 
that it was difficult to assess the impact of the Veteran's 
depression on his vocational functioning, given that he was 
receiving benefits form the Social Security Administration.  The 
Veteran's depression was partially due to his back pain, but it 
was not the proximate cause of his unemployment.  It was 
reasonable to assume that the Veteran's productivity would 
occasionally be moderately reduced by his depression.  

Upon VA examination in September 2010, the Veteran presented with 
complaints of isolative tendencies, irritability and severe 
depression.  He was augmenting the effect of his pain medication 
with a six-pack of beer, two to three times a week.  He had no 
hobbies or friends and had been unemployed since 1999.  He was 
still married and lived with his wife and two children.  

The Veteran appeared clean and was casually dressed.  Psychomotor 
activity was lethargic.  His speech was slow.  Affect was 
constricted and his mood was depressed.  He reported that he 
often experienced problems with attention and concentration.  
Memory appeared intact.   He was oriented in all three spheres.  
Thought process indicated a paucity of ideas.  Thought content 
was unremarkable.  There was no evidence of delusions or 
hallucinations.  Judgment and insight were intact.  

The Veteran was averaging 12 to 15 hours of sleep a night.  
Occasionally, he did not sleep well due to nervous feeling about 
what people think of him.  There was evidence of 
obsessive/ritualistic behaviors; he counted ceiling tiles and 
other objects when he was nervous.  He denied any panic attacks 
or homicidal ideation.  He did endorse suicidal ideation on a 
daily basis, but with no plan.  Impulse control was fair in that 
he lost his temper two to three times a week.  

His psychiatric disability had a moderate impact on his 
activities of daily living, such as household chores.  It had a 
slight effect on shopping.  It had no effect on toileting, 
grooming, self-feeding, bathing, dressing or driving.  The 
examiner noted that the Veteran avoided bathing at times when he 
was dressed, but he did possess ability to do it independently.  
He also avoided traveling with people when they drive because he 
got to anxious.  He was assigned a GAF of 54.

Upon psychological assessment, he endorsed severe symptoms of 
pessimism and punishment feelings.  He endorsed moderate symptoms 
of loss of pleasure, suicidal thoughts, loss of interest, 
worthlessness, loss of energy, changes in sleep patterns, 
irritability, problems with concentration and loss of interest in 
sex.  He endorsed mild symptoms of sadness, past failure, self-
dislike, crying, agitation, indecisiveness, changes in appetite 
and fatigue.

The examiner opined that there was no total occupational and 
social impairment due to mental illness.  Additionally, the 
Veteran's mental illness did not result in deficiencies in 
judgment, thinking, family relations, work, mood or school.  The 
examiner also noted that if the Veteran did not have pain or 
physical limitations, he would likely still have some depression 
and this would result in mild to moderate impact on vocational 
functioning.  

Following a review of the record, the Board finds that up until 
July 9, 2008, 
the 50 percent evaluation assigned most nearly approximates the 
Veteran's disability picture and that a higher evaluation is not 
warranted for that portion of the appeal.  Indeed, during the 
period prior to July 9, 2008, the evidence of record is negative 
for a history of hospitalizations, or for symptoms of active 
suicidal or homicidal ideation.  The evidence additionally fails 
to show impaired judgment and insight, speech or communication 
deficiencies, or near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  Regarding impulse control, although the Veteran was 
irritable, he exerted great effort to control himself.   Further, 
there is no demonstration of spatial disorientation or neglect of 
personal appearance.  In fact, his appearance and hygiene were 
consistently noted to be good.  Moreover, despite his isolative 
tendencies, the Veteran has maintained a relationship with his 
wife and two children.   

For the above reasons, assignment of the next-higher 70 percent 
evaluation prior to July 9, 2008, is not warranted.  Moreover, 
this conclusion is not altered by the isolated indications of 
suicidal thought in 2002 and 2004.  Indeed, other records reflect 
denials of any such thoughts and in 2002 there was no suicidal 
intent or plan.  In July 2004, the Veteran did express a plan (to 
shoot himself), in response to situational depression relating to 
marital discord.  In this regard, the Board is mindful of the 
need to consider "staged ratings" to account for temporal 
changes in disability picture.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  However, as records from a VA admission at that time 
show an almost immediate improvement in mood once care was 
sought, the Board finds that the symptomatology was of such brief 
duration that a staged rating (of one single day) would have no 
meaningful impact here.  Moreover, even at the time of the July 
2004 hospitalization he denied hallucinations, was fully oriented 
and cooperative, thus exhibiting a disability picture still 
appropriately reflected by the 50 percent rating then in effect.

Furthermore, regarding the lower GAF scores of 40, 45, and 50, 
such do not support a rating in excess of 50 percent during the 
period in question.  Indeed, the GAF scores themselves are not 
deemed to be highly probative as to the Veteran's actual level of 
disability in this case.  For example, a score of 40 should 
signify some impairment of reality testing, or major impairment 
in several areas, including family relations, judgment and 
thinking.  Such has simply not been shown, even within the 
treatment reports containing such GAF score.  More accurate are 
the GAF scores between 55-60, which reflect moderate symptoms 
already accounted for by the 50 percent rating in effect during 
the period in question.  

From July 9, 2008, however, the Board finds that a 70 percent 
evaluation is warranted.  VA examination on that date indicated 
weekly suicidal thoughts, clearly showing significant disturbance 
in mood.  He also showed anhedonia, low self-worth, and poor 
concentration.  Moreover, subsequent VA examination in September 
2010 also showed some obsessional rituals.  Overall then, 
resolving any reasonable doubt in the Veteran's favor, the 
disability picture is deemed to most nearly approximate a 70 
percent evaluation from July 9, 2008, onward.  

While a 70 percent evaluation is warranted for the Veteran's 
psychiatric disability from July 9, 2008, at no time during the 
appeal is the next-higher 100 percent rating justified.  Indeed, 
he has consistently been oriented and has shown no severe memory 
or cognitive deficit or inability to perform activities of daily 
living as a result of his psychiatric disability.  Moreover, 
despite suicidal ideation, he has not been shown to be a 
persistent danger to himself.  In this regard, despite ideation, 
no suicide attempts have been made. There is also no showing that 
he is a persistent danger to others. Additionally, there is no 
grossly inappropriate behavior such as to justify a 100 percent 
rating.  Finally, his GAF scores, while reflecting significant 
problems, do not indicate total occupational or social 
impairment. Thus, overall, his disability picture at no point 
enables assignment of a 100 percent rating.  It is further noted 
that the Veteran's employability issues are attributable to a low 
back problem.  

In conclusion, the record fails to support a rating in excess of 
50 percent for the period prior to July 9, 2008.  From that date 
forward, a 70 percent evaluation is warranted.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To the extent that the evidence of record indicates that the 
Veteran is unemployed, the Board will address the criteria under 
38 C.F.R. § 4.16, addressing total disability rating based on 
individual unemployability (TDIU), as a component of the 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 
451 (2009).  In this case, none of the VA examiners have held 
that the Veteran's psychiatric problems have precluded 
employment; rather, his back disability (for which there is no 
active appeal before the Board) is what has prevented him from 
working.  As such, the evidence fails to establish that he is 
unable to secure and follow substantially gainful employment, 
barring entitlement to TDIU at this time. 

Extraschedular Considerations

The Board must determine whether the schedular evaluations are 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of depression, but the medical evidence reflects 
that those manifestations are not present here.  The Veteran has 
only been hospitalized on one occasion due to suicidal ideation 
attributable to his psychiatric disability in 2004.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's service-connected 
depression.  As the rating schedule is adequate to evaluate the 
disability, referral for extraschedular consideration is not in 
order.

In conclusion, the preponderance of the evidence is against 
assigning a disability rating in excess of 50 percent for 
depression.  As the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in his favor.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Prior to July 9, 2008, an initial disability rating in excess of 
50 percent for depression is denied.

From July 9, 2008, an initial disability rating of 70 percent for 
depression is granted, subject to governing criteria applicable 
to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


